Citation Nr: 9931709	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-33 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
total left hip replacement with major revision, currently 
rated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
primary right total knee arthroplasty, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This appeal arises from January 1997 and March 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The Board notes the March 1997 RO decision also granted 
special monthly compensation based upon residuals of total 
left hip replacement with major revision, for the period from 
November 25, 1996, to January 1, 1997.  As the veteran filed 
no notice of disagreement (NOD) with the period assigned, 
this issue is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997).  The Board also notes 
that service connection for alcohol/substance abuse, 
secondary to service-connected post-traumatic stress 
disorder, was granted by a December 1998 RO decision.  A 
noncompensable (0 percent) evaluation was assigned, effective 
June 14, 1989.  The veteran did not file an NOD as to either 
the assigned evaluation or effective date; hence, this matter 
is not before the Board.  Id.


REMAND

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented claims which are not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  Having 
submitted a well grounded claim, VA has a duty to assist the 
veteran in its development.  See 38 U.S.C.A. § 5107(b).  This 
duty has not yet been fully met, and this case, therefore, is 
not ready for appellate disposition for the reasons that 
follow.

I.  Right knee

The veteran's most recent VA examination of the right knee 
was in January 1986.  Since that time the medical evidence 
indicates the veteran has had surgery in November 1996 and a 
primary right total knee arthroplasty in July 1998.  There is 
no evidence of record of a VA orthopedic examination 
subsequent to either of these procedures.  Thus, the medical 
findings are insufficient to properly rate the veteran's 
residuals of primary right total knee arthroplasty.  Hence, a 
remand for a VA orthopedic examination is necessary.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

II.  Left hip

A July 1995 VA hospitalization report indicated that, due to 
clinic X-rays revealing prosthetic loosening of both the 
femoral and acetabular components, a left total hip revision 
was performed, using allograft in the Lane prosthesis.  The 
veteran was subsequently noted, during his post-operative 
course, to describe improvement in his hip pain, and was 
tolerating physical therapy.

A September 1996 VA X-ray report revealed an abnormal focal 
collection of radioactivity in the left femoral shaft, which 
the radiologist indicated could be the result of motion of 
the prosthesis.  The impression was an abnormal bone scan.

During the veteran's November 1996 VA orthopedic examination 
he reported currently working as a truck dispatcher.  He also 
reported the July 1995 second left total hip revision.  He 
complained of pain in the left hip, worse with walking and 
prolonged sitting.  He also reported swelling of the left 
lower extremity, stiffness in the left hip, and aggravation 
of pain with weather changes or prolonged activity.  Upon 
physical examination the veteran was noted to ambulate with a 
limp and use a cane in his right hand.  A 30 centimeter well-
healed incision was found over the posterior aspect of the 
left hip.  The incision was noted to be adherent to the 
underlying soft tissue, but was nontender.  Range of motion 
of the left hip was found to be 0 degrees extension and 90 
degrees flexion; internal rotation was 10 degrees; external 
rotation was 20 degrees.  Muscle strength in the left lower 
extremity was found to be 5/5; dorsalis pedis and posterior 
tibial pulses were found to be 2 +.  Left lower extremity 
motor and sensory functions were found to be intact.  The 
impression was status post motor vehicle accident with hip 
fracture in 1954, requiring multiple surgeries, with 
persistent pain and recurrent loosening of the left total hip 
replacement.

Follow-up VA outpatient clinic notes show that, in September 
1997, the veteran reported using a cane in his right hand 
"to protect" his right knee.  It was noted that he had a 
left leg deficit of 2 - 3 centimeters used a left shoe lift.  
The hip was noted to be well fixed, with a slight lysis 
(gradual subsidence of the symptoms of an acute disease, a 
form of the recovery process, as distinguished from crises) 
proximally.  The assessment was that the veteran agreed that 
his present activity level was very good.  A March 1998 VA 
treatment report indicates that range of motion of the left 
hip was found to be 0 degrees extension and 90 degrees 
flexion.

During the veteran's March 1998 RO hearing, however, he 
testified that a brace had been prescribed by VA, that he 
wore all day, until bedtime, and that his left hip kept 
dislocating.  He then testified he had been told he may have 
to have yet another operation on his hip, due to the 
recurrent dislocation.  The applicable rating criteria, 
38 C.F.R. § 4.71a, Diagnostic Code 5054, which rates hip 
replacement (prosthesis), provides that markedly severe 
residual weakness, pain or limitation of motion is required 
for a 70 percent rating, and a requirement for crutches is 
required for a 90 percent rating.  

The most recent VA compensation examination of the veteran's 
left hip was performed in November 1996.  While he has been 
subsequently seen for out-patient clinic follow-up, given his 
recent claim of increased disablement, including recent 
dislocations of the hip, it is the Board's judgment that 
another VA orthopedic examination is warranted to assess the 
current status of the veteran's service-connected left hip 
disability.  The duty to assist includes conducting a 
thorough and contemporaneous medical examination.  See 
Connolly, supra; Schafrath, supra.

The Board further notes that the most recent examinations of 
the veteran's right knee and left hip did not include all 
relevant clinical findings pertaining to the knee and hip, 
including the presence or absence of painful motion, muscle 
fatigue, and muscle strength.  That is, the VA examination 
reports do not answer some of the points raised in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), which requires that functional 
loss be fully portrayed.  It is essential that the 
examination adequately portray the degree of functional loss.  
38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca, supra.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to fulfill its duty to 
assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
his left hip and right knee disabilities 
since March 1998.  All records identified 
that are not already on file should be 
obtained and associated with the claims 
file.  If any identified records cannot 
be obtained, the reasons therefor should 
be properly documented in the claims 
file.

2.  After completion of the above 
development, and even if no records are 
obtained, the veteran should be provided 
VA orthopedic examinations to determine 
the severity and extent of the veteran's 
left hip and right knee disabilities.  
All indicated tests and studies, 
including complete range of motion, are 
to be performed.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
claims file must be made available to, 
and be reviewed by, the examiner.

A.  With regard to the veteran's 
left hip disability, the examiner is 
requested to provide findings 
indicating whether or not the 
veteran's disability requires the 
use of crutches; whether or not 
there is residual pain in the 
veteran's left hip; whether or not 
pain limits the range of motion of 
the left hip, and, if so, to what 
degree; and whether or not there is 
residual weakness in the veteran's 
left hip, and, if so, whether it is 
moderately severe or markedly 
severe.

B.  With regard to the veteran's 
right knee disability the examiner 
is requested to provide findings 
indicating whether or not there are 
chronic residuals consisting of 
severe painful motion or weakness in 
the affected extremity; whether or 
not the veteran's disability results 
in ankylosis; whether or not there 
is impairment of the tibia and 
fibula, either nonunion or malunion, 
and, if malunion, whether there is 
slight, moderate, or marked knee or 
ankle disability; and whether or not 
pain limits the range of motion of 
the left hip, and, if so, to what 
degree.

C.  With regard to both the right 
knee and left hip, the orthopedic 
examiner should also determine 
whether the knee and hip exhibit 
weakened movement, excess 
fatigability, or incoordination and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

The reports of examination should include 
the complete rationale for all opinions 
expressed.  Should the examiner determine 
that further testing or examination of 
the veteran is necessary, the RO should 
schedule the veteran for that 
development.

3.  After completion of the above the RO 
should review the examination reports and 
the opinion(s) to determine if they are 
sufficient to properly rate the veteran's 
left hip and right knee disabilities.  If 
not, the reports should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4.  The RO should then adjudicate the 
issues of an increased rating for 
residuals of total left hip replacement 
with major revision and for residuals of 
primary right total knee arthroplasty, on 
the basis of all pertinent evidence of 
record and all applicable statutes, 
regulations, and case law.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)



